DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Wells on 08/03/2021.
The application has been amended as follows: 
Claim 1 (currently amended):  A tool changer for a manipulator of a robot, the tool changer comprising:
	a housing;
an inner core located in the housing, the inner core having a first end and a second end;
a coil wound around the inner core;
a pair of extension members connected to the first and second ends of the inner core, each extension member protruding from the housing toward a tool to be insertable into a corresponding connecting groove of the tool[[;]], wherein the pair of extension members and the inner core are provided as a monolithic body;
a power source to supply a current to the coil;

a controller configured to open or close the switch according to a predetermined frequency.
Claim 3 (cancelled):  
Claim 7 (currently amended):  A tool changer for a manipulator of a robot, the tool changer comprising:
	a housing;
an inner core located in the housing, the inner core having a first end and a second end;
a coil wound around the inner core;
a pair of extension members connected to the first and second ends of the inner core, each extension member protruding from the housing toward a tool to be insertable into a corresponding connecting groove of the tool, wherein the pair of extension members is a pair of magnets;
a power source to supply a current to the coil;
a switch configured to regulate the current supplied to the coil; and
a controller configured to open or close the switch according to a predetermined frequency.
Claim 13 (currently amended):  A tool change system, comprising: 
a tool, the tool including:
a tool body; and
a coupler connected to the tool body, the coupler including a pair of connecting grooves; and 
a tool changer for a manipulator of a robot, the tool changer including:

an inner core located in the housing, the inner core having a first end and a second end;
a coil wound around the inner core;
a pair of extension members connected to the first and second ends of the inner core, each extension member protruding from the housing, the pair of extension members being configured to be received in the pair of connecting grooves in the coupler[[;]], wherein the pair of extension members is a pair of magnets;
a power source to supply a current to the coil; 
a switch configured to regulate the current supplied to the coil; and 
a controller configured to open or close the switch according to a predetermined frequency.
Claim 18 (cancelled):
Claim 19 (currently amended):  The tool change system according to claim [[18]] 13, wherein an S pole of a first magnet of the pair of magnets is in contact with the inner core and an N pole of the first magnet protrudes outside of the housing, and 
wherein an N pole of a second magnet of the pair of magnets is in contact with the inner core and an S pole of the second magnet protrudes outside of the housing.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Patent No. 4,145,802 to d’Auria is the closest prior art of record.  d’Auria a tool changer for a manipulator of a robot, the tool changer comprising (abstract): a housing (47); an inner core located in the housing (central portion of 47), the inner core having a first end and a second end (as depicted in Figure 2); a coil (50 of Figure 2) wound around the inner core; a pair of extension members (54 of Figure 2) connected to the first and second ends of the inner core, each extension member protruding from the housing toward a tool to be insertable into a corresponding connecting groove (53 of Figure 2) of the tool; a power source to supply a current to the coil; a switch configured to regulate the current supplied to the coil; and a controller configured to open or close the switch according to a predetermined frequency (Col. 4, Lines 18-31).
While d’Auria discloses a significant portion of the limitations recited in independent claims 1, 7, and 13, d’Auria fails to disclose that the pair of extension members and the inner core are provided as a monolithic body or as magnets).
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 7, and 13.
	Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of d’Auria in order to correct the deficiencies identified in the prior art, and thus, for at least the foregoing reasoning, d’Auria does not render obvious the present invention as set forth in independent claims 1, 7, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726